SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 29, 2016 BRIDGELINE DIGITAL, INC. (Exact name of registrant as specified in its charter) Delaware 001-33567 52-2263942 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 80 Blanchard Road Burlington, MA 01803 (Address of principal executive offices, including zip code) ( 781) 376-5555 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.07 Submission of Matters to a Vote of Security Holders On April 29, 2016, Bridgeline Digital, Inc. (the “Company”) held its Annual Meeting of Shareholders. The following is a summary of the matters voted on at the meeting: The results of the voting for the election of two directors each to serve a three-year term: Nominees For Withheld Broker Non-Votes Kenneth Galaznik Scott Landers The results of the approval of theadoption of the Bridgeline Digital, Inc. 2016 Stock Incentive Plan were as follows: For Against Abstain Broker Non-Votes The results of the voting to ratify the selection of Marcum, LLP as the Company’s independent auditors for the fiscal year ending September 30, 2016 were as follows: For Against Abstain Broker Non-Votes ̶ The results of the approval of the issuance of up to 4,700,000 shares of the Company’s Common Stock upon conversion of outstanding term notes and the issuance of warrants to purchase up to an aggregate of 470,000 shares of the Company’s Common Stock and the issuance of the shares of the Common Stock issuable upon exercise of such warrants were as follows: For Against Abstain Broker Non-Votes The results of the approval of the issuance of up to 4,000,000 shares of the Company’s Common Stock upon conversion of outstanding convertible notes were as follows: For Against Abstain Broker Non-Votes The results of the approval of the issuance of 2,666,667 shares of the Company’s Common Stock upon conversion of term notes to be issued in a private placement were as follows: For Against Abstain Broker Non-Votes The results of the voting on a non-binding advisory vote on the compensation of the Company’s named executive officers were as follows: For Against Abstain Broker Non-Votes The results of the voting on a non-binding advisory vote on frequency of vote on compensation were as follows: 1 Year 2 Year 3 Year Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRIDGELINE DIGITAL, INC. (Registrant) By: /s/Michael D. Prinn Michael D. Prinn Executive Vice President and Chief Financial Officer Date:May 2, 2016
